Citation Nr: 1417595	
Decision Date: 04/18/14    Archive Date: 05/02/14

DOCKET NO.  07-37 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a left leg disability other than varicose veins.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his son


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1950 to September 1952.

This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a July 2007 decision of the Indianapolis, Indiana Department of Veterans Affairs (VA) Regional Office (RO).  In April 2009, the Veteran appeared at a hearing before a Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's VA claims folder.  The Board notes that the VLJ who conducted this hearing is no longer employed by the Board.  As such, the Board sent the Veteran a letter dated in June 2010 asking whether he would like the opportunity to testify at another hearing before a different VLJ.  In a letter received in June 2010, the Veteran indicated he did not wish to appear at another hearing, and requested that the Board consider his case on the evidence of record.  

The Board remanded the Veteran's service-connection claim for a left leg disability other than varicose veins in June 2009 and July 2010 for additional evidentiary development.  In December 2011, the Board issued a decision that, in part, denied the claim of entitlement to service connection for a left leg disability other than varicose veins.

Pursuant to a settlement agreement in the case of National Org. of Veterans' Advocates, Inc. v. Secretary of Veterans Affairs, 725 F.3d 1312 (Fed. Cir. 2013), the Board's December 2011 decision was identified as having been potentially affected by an invalidated rule relating to the duties of the VLJ that conducted the April 2009 hearing.  In order to remedy any such potential error, the Board sent the Veteran a letter notifying him of an opportunity to receive a new hearing and/or decision from the Board.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board and that a VLJ has a duty to explain fully the issues and to suggest the submission of evidence that may have been overlooked).  In October 2013, the Veteran responded that he wished to have the prior decision vacated and a new one issued in its place.  In March 2014, the Board vacated that portion of the Board's December 2011 decision that denied service connection for a left leg disability other than varicose veins.  

The Board notes that additional evidence has been submitted since the Board's December 2011 decision including several compensation and pension examinations and outpatient treatment records addressing his left leg varicose veins.  These records do not contain any information pertaining the issues before the Board.  That is, these records do not address the etiology of any left leg disability other than varicose veins.  Accordingly, the Board has proceeded with a decision with no prejudice to the Veteran.  

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The evidence of record is against a finding that a relationship exists between the Veteran's current degenerative arthritis of the left knee and/or hip and his active duty military service.


CONCLUSION OF LAW

Degenerative arthritis of the left knee and/or hip was not incurred in active duty military service, and may not be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  

The notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, defined to include: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

The Veteran was provided with complete notice required under the VCAA and under Dingess by a letters mailed in November 2006, October 2007 and January 2011 prior to the initial adjudication of the claim.  

Concerning the VA's duty to assist, the Board notes that some of the Veteran's service treatment records, to include the Veteran's examination upon induction and separation, his post-service VA and private treatment records, and his lay statements of argument have been obtained.  The Veteran has not indicated that any other private or VA treatment reports relevant to his claims.  

However, it appears from the record that some of the Veteran's service treatment may be missing.  The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), wherein the Court elaborated on the VA's responsibility to obtain a veteran's service records.  The Board finds, however, that no useful purpose would be served in remanding this matter for more development.  In this case, the RO has attempted to locate the Veteran's service records.  The RO first submitted an information request in November 2003, asking for the Veteran's medical and dental records.  Later that month, the National Personnel Records Center (NPRC) responded that the Veteran's records were fire related, and were too brittle to be mailed.  Photocopies of all available medical and dental records were mailed to the RO and are now associated with the Veteran's claims folder.  There is no indication that other service treatment records, if in existence at one time, still exist. 

After notifying the Veteran of this lack of records, the RO requested additional treatment records from the Fort Belvoir Army hospital dated in May 1952 for an in-service leg injury.  In December 2007, the NPRC replied indicating that the record is fire-related and that all available service treatment records had been previously furnished.  In February 2009, the RO issued a Formal Finding of the Unavailability of Service Treatment Records. 

The Board observes that, where records are unavailable, "VA has no duty to seek to obtain that which does not exist."  See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 237 (1993).  As discussed above, so it is in this case with respect to the Veteran's service records. 

In any event, the Board notes that although the Veteran claims he injured his leg in service, at the Travel Board hearing he testified that he never received treatment for his leg in service, and that any records that may have been destroyed in a fire would not document treatment for his leg injury.  

The Board adds that the Veteran, at times during his appeal, has asserted that he never underwent a discharge examination upon separation from service in 1952.  Despite these assertions, the service treatment records that are of record clearly contain a Report of Medical Examination dated September 23, 1952 for the purpose of release from active duty.  

The record also demonstrates that the Veteran is currently receiving payments from the Social Security Administration (SSA).  However, it is noted that these payments are made based on the Veteran's age, and not for any disability.  See the RO's November 28, 2007 SSA Inquiry [including a handwritten note specifying that the Veteran's SSA award is "based on age"].     

The Veteran and his representative have not alleged that there are any SSA records relevant to his left leg service-connection claims, nor have they alleged that there are records of any outside treatment reports that are unassociated with the claims folder.  As the record clearly shows, the Veteran's SSA award is not based on disability, but rather on age.  The Board therefore concludes that the record does not establish a reasonable possibility that there are SSA records that are relevant to the Veteran's service-connection claims.  The Board adds that the Veteran's representative has reviewed the claims file and has not indicated that additional evidence is outstanding.  Accordingly, the Board finds that VA is under no duty to obtain these records. 

With respect to the VA examination reports of record, the Board notes that the Veteran was afforded a VA examination in October 2009.  The report reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The examiner provided an adequate opinion with supporting rationale addressing whether the Veteran's left leg arthritis was related to the Veteran's in-service leg injury.  The Board therefore concludes that this October 2009 examination report is adequate for rating purposes with respect to this issue.  See 38 C.F.R. § 4.2 (2011); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of these issues has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the issues were insignificant and nonprejudicial to the Veteran.

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103 (2013).  He has retained the services of a representative, and testified before a Veterans Law Judge in April 2009.  When conducting a hearing, a Veterans Law Judge must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2013).  The VLJ also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record. Here, during the hearing, the type of evidence that was needed to substantiate the claim was addressed and the Veteran was asked if there was any outstanding evidence to support his claim.  Moreover, the VLJ suggested that additional specific evidence be submitted and held the record open for 60 days after the hearing to allow the Veteran to submit the identified evidence.  Such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.

In sum, the Board finds that VA has complied with its duty to assist the Veteran.

Based on the foregoing, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384   (1993).

Legal Criteria and Analysis

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013).

In order to establish service connection for the claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus or relationship between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  For certain chronic disorders, including arthritis, service connection may be granted if the disease becomes manifest to a compensable degree within one year following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013). 

Under § 3.303(b), an alternative method of establishing the second and/or third element is through a demonstration of continuity of symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

As discussed above, it appears that some of his service treatment records are missing.  The Court has held that in cases where records once in the hands of the Government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See 0 'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  Although the Board cannot verify whether the Veteran's service treatment records are in fact incomplete, the Board's analysis of the Veteran's claims has nevertheless been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

In essence, the Veteran contends that he currently has a left leg disability other than varicose veins that had its onset in, or is otherwise related to his active duty military service, to include an in-service truck accident.  The Veteran contends that he was struck and run over by a truck while serving on active duty, injuring his left leg. The Veteran's son, born in 1977, testified at the Travel Board hearing that he can "always remember growing, up with [the Veteran] on the farm and [the Veteran]... telling [him] the situation what happened.... [H]e's beep hit by a truck and lived to tell about it."  The Board accepts that the Veteran's claimed in-service leg injury occurred based on this corroborative testimony.

It is undisputed that the Veteran has a current disability of the left leg, other than varicose veins.  Indeed the record contains diagnoses of left hip and knee arthritis.  However, after a careful review of the evidence of record, the Board finds that the evidence is against a finding of service connection.  

The Veteran's available service treatment records do not include any complaints of, or treatment for any joint or leg pain other than cramps.  Notably, the Veteran's September 1952 Report of Medical Examination upon separation shows a "normal" clinical evaluation of the legs, and the Veteran noted no joint deformity, arthritis or knee problems on his Report of Medical History.  Additionally, no evidence of record demonstrates that left leg arthritis manifested within the Veteran's first year following his separation from service, and the Veteran has specifically testified at the April 2009 hearing that he sought no immediate treatment for his leg both in service, and after his release from active duty.  Thus, in-service disease is not shown, and service-connection for left leg arthritis may not be presumed under the provisions of 38 C.F.R. § 3.309(a).

As noted above, the Veteran claims that he was knocked to the ground and hit by a truck while serving on active duty.  More specifically, the Veteran testified that one of the truck's wheels rolled over lower left leg.  As noted above, the Board has found the Veteran's testimony credible, and accepts that the Veteran's claimed in-service leg injury occurred.  However, the only medical opinion of record addressing the etiology of the Veteran's left leg arthritis is that of the May 2010 VA examiner, who upon review of the record and after examination of the Veteran opined that the Veteran's left leg disabilities were "less likely as not (less than 50/50 probability) caused by or a result of active duty military service, to include his self-described in service accident."  By way of rationale, although the VA examiner conceded that the Veteran's in-service truck accident occurred as the Veteran described, she specifically found "no evidence to support that his current diagnosis is caused by the trauma."  The examiner highlighted the Veteran's negative separation examination and the fact that the Veteran did not complain of hip or knee pain for decades following service.  Additionally, and significantly, the examiner specified that since the Veteran has arthritis bilaterally in his knees, hips and the right shoulder, such disability is "not consistent with post traumatic arthritis, but degenerative [arthritis] due to age, [and] in this vet, due to his morbid obesity."  The examiner noted that the Veteran has weighed over 300 pounds from 1985 to 2008, and opined that the Veteran's left leg disability of degenerative arthritis is "more likely due to his 25+ years of morbid obesity and less likely as not caused by or a result of any injury that he sustained during military service."  

There is no medical evidence of record contrary to the conclusions of the April 2009 VA examiner.  In fact, the October 2009 VA examiner's determination that the Veteran's current left leg arthritis disability is less likely due to an in-service trauma is supported by the other medical evidence of record, to include a January 2005 private radiology report from M. H., which pertinently noted that the Veteran has degenerative changes of the left knee and hip "with no evidence of acute osseous injury."  

The Veteran has had ample opportunity to furnish medical and other evidence in support of his claim, and against the reasoned conclusion of the VA examiner described above; he has not done so.  The Board acknowledges a statement from Dr. J.R.H. that is of record which vaguely concludes that the Veteran "suffered some injuries in the Korean War which also affect his mobility," but notes that this opinion is non-specific, and does not support the Veteran's claim.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (evidence which is speculative, general or inconclusive in nature cannot support a claim). 

Furthermore, to the extent in this case the Veteran asserts that he has experienced joint pain of the left leg continuously since service, the Board finds such assertions to be competent, but not credible in light of the fact that the Veteran reported no such pain upon separation from service, and evaluation of the Veteran's joints was in fact "normal."  Additionally, the Veteran specifically testified at the April 2009 hearing that he did not receive medical treatment for his leg shortly after service and the record contains no documented complaints of left leg pain for decades thereafter.  As described above, the credible medical evidence of record specifically links the Veteran's left leg arthritis to his morbid obesity dating since 1985, rather than to any traumatic injury occurring approximately 60 years ago. 

Accordingly, and for the reasons stated above, the Veteran's claim must be denied on this basis.


ORDER

Service connection for a left leg disability, other than varicose veins of the left leg, is denied.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


